Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  ***Each “unit configured to” in claims 1-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao (US 8,559,744).
As to claim 1, Cao discloses an image processing apparatus, comprising: 
 	a noise reduction unit (fig. 1, item d) configured to generate a noise-reduced image (fig. 2, item j) in which noise is reduced from an input image (fig. 2, item I) in which a plurality of types of pixels that represent mutually different types of color information are arranged in one plane (col. 10, lines 25-28); 
 	an extraction unit (fig. 1, item B) configured to generate a high-frequency emphasized image (fig. 2, item B) in which a high-frequency component of the input image is emphasized (col. 10, lines 53-60); 
 	a demosaicing unit (fig. 1, item t1)configured to generate a demosaiced image (fig. 2, item K) having a plurality of planes that each represent one type of color information by demosaicing processing to the noise-reduced image (col. 10, lines 29-49); and 
 	a generation unit (fig. 1, item +) configured to generate an output image (fig. 2, item F) by correcting the demosaiced image by using the high-frequency emphasized image (col. 11, lines 22-25). 
	As to claim 2, Cao discloses the image processing apparatus according to claim 1, wherein the generation unit is further configured to, to each plane of the demosaiced image, mix the high-frequency emphasized image (fig. 2, item B) by a mixing ratio set for each plane (fig. 2, items t2, C, col. 11, lines 3-11). 
	As to claim 3, Cao discloses the image processing apparatus according to claim 1, wherein the generation unit is further configured to, selectively to a plane subset selected from the plurality of planes that the demosaiced image has, add the high-frequency emphasized image (col. 11, lines 18-25).  
	As to claim 4, Cao discloses the image processing apparatus according to claim 1, wherein the generation unit is further configured to, selectively to a plane representing luminance information that the demosaiced image has, add the high-frequency emphasized image (col. 9, lines 63-65, col. 11, lines 18-25, col. 12, lines 10-11, e.g., when the original image, the denoised image  and the noise image are YUV images instead of RGB images, luminance information Y plane is inherently selected). 
	As to claim 5, Cao discloses the image processing apparatus according to claim 1, wherein the input image is an image of a Raw format (col. 9, lines 51-53). 
	As to claim 6, Cao discloses the image processing apparatus according to claim 1, wherein the input image is a Bayer image (col. 9, lines 51-53).
	As to claim 7, Cao discloses the image processing apparatus according to claim 1, wherein the extraction unit is further configured to generate the high-frequency emphasized image from a difference image (fig. 2, item B) between the input image (fig. 2, item I) and the noise-reduced image (fig. 2, item J, col. 10, lines 53-54). 
As to claims 17-18, these claims recite features similar to features recited in claim 1.  Therefore, they are rejected for reasons similar to those discussed above.
As to claim 11, Cao discloses the image processing apparatus according to claim 1, wherein the pixel values of the plurality of types of pixels are obtained by image capturing pixels having mutually different spectral sensitivity characteristics (col. 9, lines 61-65, e.g., R, G, B spectral sensitivity characteristics); and the extraction unit is further configured to perform a correction according to a type of the pixel for each pixel of the high-frequency emphasized image (col. 11, lines 3-17).  
Allowable Subject Matter
Claims 8-10,12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Cao, discloses the claim limitations discussed above, but fails to disclose the combined features required by claims each of dependent claims 8-10,12-16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.  Gindele et al. and Nishimura discloses image noise reduction processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668